Title: Baron von Thulemeier to John Adams, 25 March 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


        
          Monsieur,
          à la Haye le 25. Mars 1784.
        
        Vous avez desiré, Monsieur, d’être instruit des marchandises & productions qui pourroient faire l’objet d’un négoce réciproque entre les Etats de Sa Majesté Prussienne & ceux des Etats-Unis de l’Amérique. Je suis trop flatté d’établir ces nouvelles liaisons de commerce de concert avec vous, pour ne pas m’empresser à vous communiquer les notions que j’ai recueillies, soit d’après les renseignemens que ma cour m’a accordés précédemment, ou celles qui pourront m’être parvenues par d’autres canaux. Le tableau que je vais mettre sous vos yeux sera cependant très succinct. En me bornant aux articles les plus essentiels, je vous offre, Monsieur, Sous les éclaircissemens que vous pourrez desirer, & qui seront peut-être nécessaires, quand la négociation dont nous sommes chargés aura pris quelque consistence.
        
          Importation dans les Etats de Sa Majesté Prussienne.
          a/ Tabac de Virginie
          b/ Ris.
          c/ Indigo.
          d/ Huile de baleine.
        
        
          Exportation des Etats du Roi pour les possessions des Etats-Unis de l’Amérique
          a/ Toiles de Silésie d’un débit général dans tout le Continent de l’Amérique, autant qu’aux Indes Occidentales.
          b/ Chanvre de Prusse, qui est un des meilleurs connus.
          c/ Porcelaine de Berlin, d’un travail plus fini que celle de Saxe, & moins chère.
          d/ Quelques productions de l’industrie Prussienne, telles que les quincailleries du Comté de la Marck, qui jusqu’ici ont passé, aussi bien que les toiles de Silésie, par les mains des Anglois, & ont par conséquent augmenté de prix à leur entrée en Amérique.
          e/ Des draps de toute espèce, des camelots & autres marchandises de ce genre.
        
        
        J’ajouterai, Monsieur, que le Roi abandonne au Congrès le choix de cet ou autre port de Ses Etats pour le commerce d’échange, ou pour le dépôt de marchandises, qui seroit le plus de sa convenance. Emden, situé vers la mer du Nord, ouvre la porte au négoce avec la partie Occidentale de l’Allemagne; Stettin, place maritime sur les côtes de la Baltique, avec l’intérieur de cette vaste Région, par le moyen de l’Oder. Enfin les ports des deux Prusses établissent un commerce suivi avec le Royaume de Pologne, où les productions de la pêche américaine, & en particulier la morue, pourront être débitées avec le plus grand avantage.
        J’ai l’honneur d’être avec la considération la plus distinguée, / Monsieur, / Vôtre très humble et très obéissant Serviteur
        
          Le Baron de Thulemeier
        
       
        ENCLOSURE
        
          Note.
          
            à la Haye le 25. Mars 1784.
          
          Le Sieur Christian Ravenhorst, Pasteur Luthérien à Eben Ezer en Géorgie, y est décédé depuis plusieurs annees, et sa veuve Anne Barbarine Krafftin est morte dans le même endroit le 1r. Juillet 1779. Par un testament réciproque érigé entre eux, le mari a prélégué la somme de 300 £ Stg. à ses trois soeurs établies dans les Etats de Sa Majesté Prussienne, et la femme a stipulé les mêmes avantages en faveur de sa famille domiciliée à Ravensburg. Le reste de la succession devoit écheoir en portions égales aux héritiers de l’un et l’autre Testateur, déduction faite de deux legs, chacun de 40 £. Stg. établis en faveur des missions religieuses de l’Inde, et de la maison des Orphelins à Halle. Les Srs. Joseph Schubtrin et Jacob Waldhauer à Eben Ezer, ont été nommés Exécuteurs testamentaires, et en cette qualité ils se sont mis en possession de tout l’héritage, ainsi qu’il paroît par une lettre qu’ils ont écrite en date du 4. Mai 1780. à la femme Marie Hoppin, demeurant à Daber en Poméranie, et l’une des soeurs du défunt Ravenhorst. D’après leur propre aveu, le mobilier de la succession avoit été taxé à 487. £. 19. sh; il s’étoit trouvé 400 £. en dettes actives, dont le recouvrement avoit été commis aux gens de loi. Il existoit d’ailleurs en immeubles 1300. arpens de terre, administrés provisionnellement par les Exécuteurs testamentaires. Pendant les troubles de la guerre Américaine les héritiers n’ont reçu aucune nouvelle de l’arrangement de la

succession; mais en dernier lieu le Professeur Freylinghausen, l’un des Directeurs de la maison des Orphelins à Halle, vient d’être informé par une lettre de Pensilvanie, que l’un des Exécuteurs, le Sr. Schubtrin, étoit décédé dans l’intervalle, et que le second, le Sr. Waldhauer, avoit été dépouillé par une bande de brigands de tout l’argent comptant et de tous les effets provenants de l’héritage confié à sa direction. En supposant que cet événement fût constaté par des preuves légales, les justes prétentions des héritiers sur les dettes actives subsisteroient cependant en leur entier, puisque le recouvrement n’en paroît pas avoir été effectué, aussi peu que celui des immeubles, dont l’aliénation avoit été annoncée comme impossible pendant le cours de la guerre. La nommée Sophie Neumann née Ravenhorst, établie à Berlin et soeur du Pasteur décédé en Géorgie, a réclamé la protection de son Souverain, et c’est en conséquence des Ordres du Roi, que le Soussigné Envoyé Extraordinaire de Sa Majesté a été autorisé de mettre les détails de cette affaire sous les yeux de Monsieur Adams, Ministre Plénipotentiaire des Etats-Unis de l’Amérique à la Haye. Il se flatte que ce Ministre voudra bien employer ses bons offices pour procurer aux héritiers une copie authentique du testament et de l’inventaire, et faire les représentations nécessaires là où il appartient pour que l’Exécuteur soit tenu à rendre compte du provenu de la succession, des déniers qu’il a administrés, et des capitaux et biens fonds dont la liquidation pourroit être encore indécise.
          
            de Thulemeier
          
        
       
        TRANSLATION
        
          Sir
          The Hague, 25 March 1784
        
        You wished, sir, to be informed about the merchandise and products that might be the objects of a reciprocal trade between the states of His Prussian Majesty and those of the United States of America. I am too flattered to establish these new commercial ties in concert with you not to hurry to communicate the ideas that I have collected, either from the information that my court has previously supplied me, or from information that I have received through other channels. The picture that I am setting before your eyes will be, however, very abbreviated. Limiting myself to the most essential goods, I am offering you the following, sir, pending clarifications that you might desire, and which perhaps will be necessary when the negotiations with which we are entrusted are on more solid ground:
        
          Imports to the dominions of His Prussian Majesty:
          a. Virginia tobacco.
          b. Rice.
          
          c. Indigo.
          d. Whale oil.
        
        
          Exports from the king’s dominions for the possessions of the United States of America:
          a. Linens from Silesia, marketable throughout the American continent and the West Indies.
          b. Prussian hemp, one of the best known.
          c. Porcelain from Berlin, of a finer workmanship than that of Saxony, and less expensive.
          d. Various products of Prussian industry, such as the hardware of the County of the Mark, which up to now have passed, like Silesian linens, through the hands of the English, and which therefore increased in price when they entered America.
          e. All sorts of cloth, camlets, and other merchandise of this sort.
        
        I might add, sir, that the king leaves it to Congress to choose one or another port of his states as the most convenient for the exchange of goods or for the deposit of merchandise. Emden, located near the North Sea, opens the door to business with the western part of Germany; Stettin, a maritime locale on the shores of the Baltic, to the interior of this vast region, by means of the Oder. Finally, the ports of the two Prussias establish a close business connection with the kingdom of Poland, where American fish products, in particular cod, could be retailed to great advantage.
        I have the honor of being with the greatest esteem, sir, your very humble and very obedient servant
        
          Le Baron de Thulemeier
        
       
        ENCLOSURE
        
          Note
          
            The Hague, 25 March 1784
          
          Mr. Christian Ravenhorst, Lutheran pastor in Ebenezer, Georgia, passed away there several years ago, and his widow, Anne Barbarine Krafftin, died in the same place on 1 July 1779. By means of a joint will set up by those two, the husband bequeathed as a preference legacy the sum of 300 pounds sterling to his three sisters, residing in the dominions of His Prussian Majesty, and the wife stipulated the same legacy for her family domiciled in Ravensburg. The rest of the estate was to fall in equal portions to the heirs of each of the testators, with funds taken out for two legacies, each in the amount of 40 pounds sterling to be settled on religious missions in India, and on the orphanage in Halle. Messrs. Joseph Schubtrin and Jacob Waldhauer of Ebenezer were named testamentary executors, and in that capacity they took possession of all of the estate, as it appears from the letter they wrote dated 4 May 1780 to a woman named Marie Hoppin, residing in Daber in Pomerania, one of the sisters of the late Ravenhorst. According to their own declaration, the personal property of

the estate was taxed at the rate of 487 pounds and 19 shillings; there were 400 pounds in outstanding debts, the recovery of which was committed to the lawyers. In addition there was real estate in the amount of 1300 arpents of land, provisionally administered by the testamentary executors. During the turmoil of the American war the heirs received no news at all about the arrangements made regarding the estate; but the latest word is that Professor Freylinghausen, one of the directors of the orphanage in Halle, was just informed in a letter from Pennsylvania, that one of the executors, Mr. Schubtrin, has since passed away, and that the second, Mr. Waldhauer, was robbed by a band of thieves of all the ready money and of all the effects from the estate entrusted to his administration. Supposing that this event is attested to by legal proofs, the just claims of the heirs to the outstanding debts would continue to exist in their entirety, as the recovery does not seem to have taken place, much less so in the case of the real estate, the alienation of which was declared impossible during the course of the war. The interested party, Sophie Neumann, née Ravenhorst, residing in Berlin and sister of the deceased pastor in Georgia, has requested the protection of her sovereign, and it is in consequence of the orders of the king that the undersigned special envoy of His Majesty has been authorized to place the particulars of this case before Mr. Adams, Minister Plenipotentiary of the United States of America at The Hague. He flatters himself that this minister will be so kind as to use his good offices to procure for the heirs an authentic copy of the will and of the inventory of the estate, and to make the necessary protests where it is pertinent in order that the executor is made to account for the proceeds of the estate, for the funds that he administered, and for the capital goods and real property whose liquidation might remain to be settled.
          
            de Thulemeier
          
        
      